Case 1:18-cv-01294-SAG Document 26-3 Filed 10/03/19 Page 1 of

Hoffman Employment Law, LLC

Previous Balance
Current Charges
New Balance

Adjustments
Payments

Now Due
Trust Account

600 Jefferson Plaza Suite 204

Rockville, MD 20852

Phone: 301-251-3752 | Fax: 301-251-3753

Account Statement

Prepared for Kristin Hoey
Re: Office Bar & Grill

$0.00
$17,821.99
$17,821.99

$0.00

$0.00
$17,821.99

$0.00

 

 
Case 1:18-cv-01294-SAG Document 26-3 Filed 10/03/19 Page 2 of 7

Hoffman Employment Law, LLC

600 Jefferson Plaza Suite 204
Rockville, MD 20852
Phone: 301-251-3752 | Fax: 301-251-3753

PRE-BILL

Kristin Hoey
Invoice Date: October 03, 2019

Invoice Number: Pre-bill
Invoice Amount: $17,821.99

Matter: Office Bar & Grill

Attorney’s Fees
10/18/2017 Tele conf. with Hoey re status of matter. (.2 hrs). H.B.H. 50 $200.00
Dratt lengthy comm. to Wrobel re litigation claims
and options. (.3 hrs).

10/19/2017 Review comm, from Wrobel re status of matter. H.B.H. 10 $40.00

12/15/2017 Lengthy tele conf. with K. Hoey re claims. (.8 hrs). H.B.H. 1.30 $520.00
Draft lengthy comm. to S. Wrobel re same. (.5 hrs).

1/6/2018 Review comm. from SW re K. Hoey. Forward to H.B.H. 10 $40.00
client.

1/16/2018 Draft comm. to 8. Wrobel re employer response to H.B.H. 20 $80.00
demand by Kk. Hoey. ,

1/30/2018 Draft comm. to §. Wrobel re status of matter. H.B.H. 10 $40.00

5/2/2018 Tele conf with client re status of matter. H.B.H, 30 $120.00

5/2/2018 Review file materials and draft Collective Action H.B.H. 3.50 $1,400.00

Complaint. (2.7 hrs). Prepare Sammons and Civil
Coversheet. (.3 hrs). Draft opt-in notice; transmit to
client. (.3 hrs). Open case via ECF. (.2 hrs).

3/24/2018 File Proof of Service re Summons for three H.B.H. 10 $40.00
defendants.

5/26/2018 Draft comm. to cHent re status of matter. H.B.H. 10 $40.00

6/13/2018 Review Court docket and response due dates; conf H.B.H, 30 $120.00

with JL re status of matter and failure to respond.
Discuss strategies and law regarding cond cert and
default. Discuss assignment and division of labor re
anticipated Motion for Conditional Cert.
6/13/2018 Reviewed court docket and responses due. Conf. w/ JL. 30 $61.50
HBH re status of matter and failure to respond.
Discussed strategy re conditional certification,

 

 
Case 1:18-cv-01294-SAG Document 26-3 Filed 10/03/19 Page 3 of 7

discussed motion that needs to be drafted.

6/16/2018 Draft Motion for Conditional Certification. Perform H.B.H. 3.80 $1,520.00
legal research in support. Review file materials.

6/16/2018 Review and respond te comm. with client re status H.B.H. .20 $80.00
of matter.

6/17/2018 Review and edited motion for conditional JL. 1.30 $266.50
certification

6/18/2018 Tele conf. with K. Hoey re status of matter; H.B.H. 60 $240.00
interview re Motion for Cond. Cert,

6/18/2018 Conf with JL re division of labor re Motion for Cond H.B.H. 10 $40.00
Cert.

6/19/2018 Edited and revised motion for conditional JL. 3.86 $779.00
certification and request for court to take judicial
notice.

6/23/2018 Review and revise Motion for Conditional H.B.H. 2.20 $880.00

Certification. Draft proposed Class Notice. Revise
opt-in notice,

6/25/2018 Review HBH revisions to mot. for cond. cert. J.L. .60 $123.00

6/28/2018 Draft entry of appearance JL. 20 $41.00

6/28/2018 Editing entry of appearance LL. 10 $20.50

6/28/2018 Finalizing and filing notice of appearance. Training JL. 40 $82.00
w/HBH on mailing notice of appearance to def.

7/6/2018 Discuss w/ HBH re case status and strat JL. 10 $20.50

8/3/2018 Review Order of Court re Conditional Certification. | H.B.H. 30 $120.00
Transmit same to former counsel.

8/7/2018 Review case status w/ HBH and GH JL. 10 $20.50

8/10/2018 Draft comm. to process server re service of Court H.B.H. 10 $40.00
Order on Defendants. Review response.

8/17/2018 Draft comm. to process server re status of matter. H.B.H. 20 $80.00
Review response and reply.

8/20/2018 Review and edit motion for order directing show JL. 30 $61.50
cause.

10/2/2018 Review email correspondence with client Krisiten G.H. 10 $20.50
Hoey regarding case update.

10/2/2018 Review email to Pl. re case status update. J.L. 10 $20.50

10/2/2018 Draft comm. to K. Hoey re status of matter. H.B.H. 30 $120.00

10/11/2018 Conf. with HBH and JSL regarding case status and G.H. 10 $20.50
assignments.

10/11/2018 Discuss case status w/ HBH and GBH. JL. .10 $20.50

11/14/2018 Review clerk's entry of default. JL. .10 $20.50

11/14/2018 Review Clerk's Entry of Default. H.B.H. 10 $40.00

11/15/2018 Draft case status update email to Pl. JL. 20 $41.00

11/16/2018 Review email corresp. from Pl. and HBH re entry of JL. .10 $20.50
default.

11/16/2018 Review comm between JL and client; draft comm to H.B.H. 20 $80.00
client re possibility for vacating default.

1/10/2019 Review and respond te comm from S. James re H.B.H. 20 $80.00
scheduling of teleconference with Judge Blake re

 

pending Request Show Cause re Contempt. Confer
with J. Liew re same.
1/17/2019 Tele conf with Court re pending Show Cause H.B.H. 70 $280.00

 
Case 1:18-cv-01294-SAG Document 26-3 Filed 10/03/19 Page 4 of 7

request. (2 hrs). Confer with J. Liew re strategies
for moving matter forward; discuss Office Bar &
Grill prior litigation; discuss potential options short .
of imprisonment for contempt. (.5 hrs).
1/17/2019 Confer call w/ judge re mot. show cause (0.2); JL. 70 $143.50
Confer w/ HBH re case strat for reducing sanction
penalty from imprisonment, discussion of prior Def.
litigation.
1/17/2019 Conduct research on contempt of Court order to JL. 6.50 $1,332.50
produce list of employees and contact information
for conditional cert. (5.3); Conduct research on
defaults and default judgments in class and
collective action context (1.2).

1/17/2019 Edit proposed show cause order to reduce severity of = LL. 70 $143.50
sanctions suggested.
1/18/2019 Review and revise proposed Show Cause Order. (2 H.B.H. 30 $120.00

hrs). Draft comm. to Judicial Assistant for Judge
Blake. (.1 hrs).

1/18/2019 Review and respond to comm from client re status H.B.H. 10 $40.00
of matter.

1/31/2019 Review Show Cause Order. H.B.H. 10 $40.00

2/15/2019 Draft Plaintiff's Status Report regarding service of G.H. 40 $82.00
Court Order, and prepare exhibits for filing.

3/21/2019 Review case file, review and revise status report G.H. 20 $41.00
regarding service of show cause order on
defendants.

3/26/2019 Phone confers w/ HBH and opposing counsel re JL. 30 $61.50

show cause hearing, appearance of defendants in
case, terms of opt-in notifications (0.2); phone call
w/ Court, HBH and opposing counsel re. show
cause hearing (0.1).

3/26/2019 Review, prepare and file status report letter to court JL. 20 $41.00
to cancel show cause hearing.

3/28/2019 Draft revised order regarding class notification and G.H. 1.80 $369.00
joint motion.

4/3/2019 Tele conf with K. Hoey re status of matter. H.B.H. 30 $120.00

4/3/2019 Review and revise Joint Motion. Review and revise H.B.H. 1.60 $640.00

proposed Order. (1.3 hrs). Multi comm with M.
Neary re same.

4/3/2019 Review motion re set aside entry of default. H.B.H. 10 $40.00

4/5/2019 Draft comm to M. Neary re status of Joint Motion; H.B.H. 1Q $40.00
review response.

4/8/2019 Review order vacating entry of default. J.L. 10 $20.50

4/8/2019 Prepare and file motion requesting entry of amended JL. A0 $82.00
conditional certification order and accompanying
exhibits.

4/9/2019 Review order amending cond. cert. order and JL. 10 $20.50
signing class notice.

4/9/2019 Review court order, prepare class notices and opt-in G.H. 2.70 $553.50

forms for mailing, mail notices to class members
(2.3);

 

 
Case 1:18-cv-01294-SAG Document 26-3 Filed 10/03/19 Page 5 of 7

Pursuant to Court’s order, sent automated text
messages to class members regarding opt-in period
and correspond with class members regarding the

lawsuit (.4).

4/18/2019 Review Answer and corporate disclosure. JL. 20) $41.00

A/1 8/2019 Briefly review Answer and Local Rule Disclosure. H.B.H. 10 $40.00

4/23/2019 Drafting Motion to Deem Admitted S.K. 2.10 $430.50

4/24/2019 Conference w/ HBH and SEK on case status and JL. 10 $20.50
assignment of duties.

4/24/2019 Review Case Status S.K. 10 $20.50

4/25/2019 Review Order re scheduling conference. H.B.H. 10 $40.00

5/15/2019 Review def. certification of poster posting. JL, 10 $20.50

5/21/2019 Call w/ opposing counsel, HBH, SEK and judge re JL. 20 $41.00
proposed scheduling order.

5/21/2019 Confer w/ HBH and SEK re case status and JL. 20 $41.00
discovery strategy.

5/21/2019 call w/ opposing counsel and judge re proposed S.k. 20 $41.00
scheduling order.

$/21/2019 conference w/ HBH and SEK re case status and S.K. 20 $41.00
discovery strategy.

5/22/2019 Review and calendar scheduling order. J.L. 20 $41.00

5/22/2019 Review Comms re: Stipulation S.K. 10 $20.50

5/22/2019 Review File re: Discovery S.K. 60 $123.00

5/24/2019 Review email from opposing counsel re. enterprise JL. 10 $20.50
coverage.

5/24/2019 Review comm from M. Neary re stipulation of H.B.H. 10 $40.00
coverage.

5/29/2019 Entering Notice of Appearance S.K. 20 $41.00

5/31/2019 Drafting Interrogs. S.K. 2.20 $451.00

5/31/2019 Drafting RPDs S.K. 2.10 $430.50

6/17/2019 Review email communications between HBH and JL. 10 $20.50
opposing counsel re. scheduling phone conference
re. stipulation.

6/26/2019 Review email from HBH to opposing counsel re. JL. .10 $20.50
settlement offer.

6/26/2019 Draft comm to M. Neary re status of matter. H.B.H. 10 $40.00

7/8/2019 Review Expert Report S.K. 50 $102.50

7/8/2019 Review expert report. J.L. 10 $20.50

7/8/2019 Review email from HBH to opposing counsel re. JL. 10 $20.50
expert report and pace of case.

7/8/2019 Draft lodestar statement S.K. 20 $41.00

7/18/2019 Review settlement offer and documents from S.K. AQ $82.00
counsel

7/18/2019 Review comm from defense counsel re settlement H.B.H. 30 $120.00
offer. Multi tele conf with client re same.

7/23/2019 Review emails from expert re. damage calculations. JL, 10 $20.50

7/23/2019 Review email from HBH to opposing counsel re. JL. 10 $20.50
settlement and attorneys’ fees.

7/23/2019 Tele conf with K. Hoey re settlement offer. (.2 hrs). ©. H.B.H. 50 $200.00
Review fee and cost records; draft lengthy comm to

 

opposing counsel re same.

 
7/24/2019

7/24/2019
7/24/2019

8/5/2019

8/14/2019

8/14/2019
8/14/2019
8/14/2019
8/19/2019
8/20/2019
8/20/2019
8/22/2019

8/22/2019
8/23/2019

8/26/2019
8/26/2019
8/26/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/4/2019

9/4/2019
9/4/2019
9/5/2019

9/5/2019

9/9/2019
9/13/2019

Review email from opposing counsel re. attorneys’
fees and costs.

Review email from counsel re: discovery

Review comm from opposing counsel re settlement
status.

Review email from HBH to opposing counsel re.
response for settlement offer,

Review email from HBH to opposing counsel re.
pace of settlement negotiations and need for
discovery.

Review email from opposing counsel re. settlement
timing and discovery deadline.

Draft comm to opposing counsel re status of matter.
Review email from counsel re: discovery responses
Draft comm to M. Neary re status; review response.
Phone confer w/ HBH, SEK and opposing counsel
re. possibility of settlement and need to move case
forward.

Call w/ opposing counsel re: settlement offer and
extension of discovery.

Review email from opposing counsel! agreeing to
settlement terms and attorneys’ fees and costs.
Review email from counsel re: settlement offer
Review comms from Neary. Forward to client with
comm; review response.

Review email from HBH to PI. Hoey re. settlement
offer from Defendants.

Confer w/ HBH re. settlement terms offered by
Defendant and proposed response.

Confer w/ J. Liew re. settlement negotiations and
proposed response.

Review emails between HBH and opposing counsel
re. timing of settlement payments.

Phone call w/ Pi. Holt re. settlement checks delivery,
Docusign tax forms to him for completion.
Draft/send text to Plaintiff Hoey re: contact office to
discuss case.

Review email from Neary and HBH response re:
schedule of settlement payments.

Draft comm to Neary re status of settlement offer.
Review email communications from SEK re.
position of Defendants re. settlement payment
timeline.

Call w/ Neary re: settlement payments.

Draft email to HBH re: summary of call with Neary.
Call w/ Mike Neary re: response to email regarding
payment of settlement in installments.

Review settlement negotiations and status of
settlement.

Draft Settlement Agreement.

Review revisions to settlement agreement; comm

JL.

S.K

HB.

JL.

JL.

J.L.

H.B.H.

S.K

H.B.H.

J.L.

S.K.

J.L.

S.K

H.B.H.

J.D.

JL.

H.B.H.

JL.

JL.

S.K.

S.K.

H.B.H.

JL.

S.K.
S.K.
S.K.
S.K.

S.K.

HBH.

Case 1:18-cv-01294-SAG Document 26-3 Filed 10/03/19 Page 6 of 7

10

10
.10

10

10

10
10
10
10
20
20
10

20)
20

10
10
10
10
.10
10
20
.10
10

20
.10
10

30

1.50
20)

$20.50

$20.50
$40.00

$20.50

$20.50

$20.50
$40.00
$20.50
$40.00
$41.00
$41.00
$20.50

$41.00
$80.00

$20.50
$20.50
$40.00
$20.50
$20.50
$20.50
$41.00
$40.00
$20.50

$41.00
$20.50
$20.50

$61.50

$307.50
$80.00

 
Case 1:18-cv-01294-SAG Document 26-3 Filed 10/03/19 Page 7 of 7

with opposing counsel re same. :
9/16/2019 Review emails between HBH and opposing counsel JL. 10 $20.50

re. edits to settlement agreement, review redline
edits.
9/17/2019 Review email from Neary re: status of Settlement S.K. 10 $20.50
signatures
9/19/2019 Review Order reassigning case to Gallagher S.K. 10 $20.50
9/20/2019 Review emails between HBH and opposing counsel JL. 10 $20.50
re, signatures for settlement agreement.
9/20/2019 Review partially signed settlement agreement, text JL. 10 $20.50

Pl, Hoey for signing of settlement agreement,
transmit same.

9/20/2019 Review signed settlement agreement. S.K. 20 $41.00

10/1/2019 Draft motion for approval of settlement agreement. JL. 2.20 $451.00

10/2/2019 Draft joint motion for approval of settlement JL. 1.70 $348.50
agreement,

10/2/2019 Review joint motion for approval of settlement J.L. 40 $82.00

agreement w/ HBH (0.2); edit and revise motion,
send to opposing counsel for review (0.2),

10/2/2019 Draft proposed order for joint motion for approval of = JLL. 20 $41.00
settlement agreement.

SUBTOTAL: 62.50 $16,771.00
Costs

5/2/2018 Filing Fee $400.00

5/15/2018 Postage ~ Superior Process Service $3.31

5/24/2018 Service of Process - Superior Process, LLC $150.00

2/18/2019 Service of Process - Superior Process, LLC $150.00

4/9/2019 Postage for Class Notice mailing. $16.25

9/27/2019 Expert Witness Calcs and Report - E. Schulman, CPA/CFE $290.50

10/3/2019 Total postage. $40.93

SUBTOTAL: $1,050.99
Matter Ledgers

SUBTOTAL:

Trust Account
10/3/2019 Previous Balance $0.00
Avaulable in Trust: $6.00

TOTAL $17,821.99
PREVIOUS BALANCE DUE $0.00

CURRENT BALANCE DUE AND OWING $17,821.99

 

 
